     Case 3:21-mj-00618-JLB Document 5 Filed 02/18/21 PageID.7 Page 1 of 1



1      SARA M. PELOQUIN
       California State Bar No. 254945
2      FEDERAL DEFENDERS OF SAN DIEGO, INC.
       225 Broadway, Suite 900
3      San Diego, California 92101-5030
       Telephone: (619) 234-8467
4      Facsimile: (619) 687-2666
       Sara_Peloquin@fd.org
5
       Attorneys for Defendant
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                CASE NO.: 21MJ0618
12                        Plaintiff,            NOTICE OF APPEARANCE
                                                AS LEAD COUNSEL
13           v.
14     MENA D. YOUSIF,
15                        Defendant.
16
17           Pursuant to the CM/ECF procedures in the United States District Court for
18     the Southern District of California, Sara M. Peloquin, Federal Defenders of San
19     Diego, Inc., hereby gives notice as lead counsel in the above-captioned case.
20                                          Respectfully submitted,
21
22     Dated: February 18, 2021             s/ Sara M. Peloquin
                                            Federal Defenders of San Diego, Inc.
23                                          Attorneys for Defendant
                                            Email: Sara_Peloquin@fd.org
24
25
26
27
28
